Citation Nr: 1711969	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for headaches, due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to October 1976 and from October 1980 to September 1992, including service in the Southwest Asia theater of operation during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 Pittsburgh, Pennsylvania RO rating decision which, in pertinent part, effectuated a May 2005 Board decision granting service connection for headaches.  An initial noncompensable disability rating was assigned, effective September 7, 1999.  

When this case was before the Board in April 2011 it was remanded for further development.  It is now before the Board for further appellate action.

Prior to re-certification of this appeal to the Board, the Veteran requested that Veterans of Foreign Wars of the United States no longer represent him.  The Veteran has not appointed a new representative. 

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The most recent medical record indicates that the Veteran is working full time.  The Veteran has not otherwise indicated that his service-connected headaches rendered him unable to obtain and maintain substantially gainful employment.  The issue of entitlement to a total disability rating based on individual unemployability has therefore not been raised by the evidence of record.  Therefore, the issue of entitlement to TDIU is not before the Board.  


FINDINGS OF FACT

For the period on appeal, the Veteran's headaches were prostrating attacks occurring on an average of once a month over the last several months.  




CONCLUSION OF LAW

For the period on appeal, the criteria for a schedular rating of 30 percent, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, DC 8100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify 

VA's duty to notify was satisfied by a letter dated in September 2003.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records were also obtained.  An examination has been conducted, and the Board finds that it is adequate in that it was conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering his findings and opinions. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

Analysis

As noted above, the RO granted service connection for headaches due to an undiagnosed illness in an August 2005 decision.  The RO assigned a noncompensable evaluation effective September 7, 1999.  The Veteran's headaches were evaluated under Diagnostic Code 8100.

Under DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months, a 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

November 1997, August 1997, November 2001 records note that Dr. S. diagnosed the Veteran with "stress headaches (migraines)".  

A February 1998 treatment record notes that the Veteran had intermittent tension/migraine headaches.

In May 1998, the Veteran was treated for headaches with photophobia by Dr. K.  The physician noted predominant tension headaches.  The Veteran reported headaches occurring twice a month.  The severity and frequency warranted neurologic examination but did not warrant prophylaxis.
In a September 2000 record, Dr. P. noted headaches associated with cervical and thoracic column.

During the August 2004 hearing, the Veteran reported that he experiences a headache that is always there.  He noted that the severity of the headache would be almost unbearable at times.  He noted later in the testimony that he has headaches at least once a week.  The severity of this weekly headache was not indicated.

Leave statements from February 2000 to December 2001 showing an average of 1 day lost for each pay period.  It is unclear if all sick leave taken was due to the Veteran's headaches.

In a November 2001 report regarding an examination conducted September 11, 2001, Dr. K. noted that the Veteran had headaches since 1991 which appear about once per week and also in part several times per month with nausea and sensitivity to light and noise.  About twice per month, his work was adversely affected by the headaches; he did not leave work but just did the work later.  The examiner noted that the Veteran reported taking three aspirin but sometimes the headache still lasted several hours an even the entire day.  At other times, the headaches went away completely after he took aspirin.  Dr. K. diagnosed the Veteran with simple migraines.  He experienced headaches attacks several times per month; as a result there was reduction of the ability to work 1-2 days per month.  

The claims file also includes a prescription for headaches dated in November 2004.

In October 2008, the Veteran's physician, Dr. W. noted that her letter summarized her findings and treatment of the Veteran from June 2006 to October 2008.  She diagnosed the Veteran with migraines headaches with characteristic tiring and fatiguing attacks.  She explained that the migraines symptoms were variable and intensive to the extent that they lead to incapacity, and occur at least once a month.  Dr. W. prescribed medication for his migraines.

In February 2012, the Veteran was afforded a neurologic examination.  The Veteran reported having headaches regularly since the end of the 1991 Gulf War.  Since the gulf war, he had two types of headaches.  One kind would occur with frequency of about once a month and a duration of 3 to 4 hours with very strong intensity (9 on a scale of 0-10), with a feeling of pressure and pulsing.  The headaches were accompanied by a strong feeling of warmth over his entire head and movement would only intensify the headaches.  Photophobia and nausea would often occur but no vomiting.  The Veteran would lie down and usually take 400-800 mg tablets of ibuprofen or acetaminophen or 500 mg of aspirin or metamizole drops.  After taking these measures, the headaches regularly would go away completely within a few hours.  The Veteran also experiences a second type of headache that is similarly localized with a frequency of about twice a week and is accompanied with no additional side effects.  The Veteran described these headaches to cause a feeling of pressure.  The Veteran reported that the frequency of the severe headaches has decreased since 1991.  In the last three month, he had 3 days of reduced productivity at work because of headache, 3 days with impaired productivity in the household because of headaches, 3 days with reduction in productivity of more than 50% with the housework, and 1 day of failure to attend a family and social recreational activity due to headaches.  He was diagnosed with migraine headaches and tension headaches.  The physician opined that the overall impairment is moderate.  The physician noted that it was not clear from the collected medical history as well as the questionnaires that migraines and tension headaches have a significant importance in view of the restrictions of employment (employability).  The physician also noted whether a deterioration in terms of other than this, unknown "service-connected" disabilities" are present, cannot be answered fully.  

The evidence shows that the Veteran appears to have two types of headaches, migraines and tension headaches.  His migraines appear to be more severe and impact his ability to function.  In September 2001, the physician noted that the Veteran had headaches appear about once per week and also in part several times per month with nausea and sensitivity to light and noise.  About twice per month, his work was adversely affected by the headaches; he did not leave work but just did the work later.  During the 2004 hearing, the Veteran testified that the severity of his headaches were almost unbearable at times.  He later noted that he had headaches at least once a week.  The Veteran did not specify as to whether his weekly headaches were incapacitating.  The October 2008 treatment record notes that the Veteran's migraines symptoms are variable and intensive to the extent that they lead to incapacity, and occur at least once a month.  In February 2012, the physician noted that the Veteran had severe headaches about once a month which included photophobia and nausea.  Although the Veteran reported that the frequency of his severe headaches had decreased since 1991, the Veteran reported that in the last three months, he had 3 days of reduced productivity at work because of headaches.  The Veteran asserts that a 30 percent evaluation more accurately reflects his service-connected headache disability.  

The Board finds that the weight of the evidence demonstrates that he has severe headaches that occur on average once a month that are prostrating and incapacitating.  Therefore, the Board finds that a 30 percent evaluation under Diagnostic Code 8100 is warranted throughout the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board finds that the weight of the evidence demonstrates that a higher evaluation is not warranted.  The Veteran has not alleged that his headaches cause a severe economic inadaptability.  The February 2012 examination report notes that the Veteran is working 40 hours a week with a flexible work schedule.  Therefore, the Veteran is maintaining full time employment.  Thus, the Board does not find that the Veteran has asserted or that the evidence shows very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Extraschedular consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's headaches are fully contemplated by the applicable rating criteria.  As shown above, the criteria for migraines is broad enough to encompass each of the symptoms described by the Veteran and reflected in the medical evidence.  The headache criteria include the nature and duration of the "attacks" that would encompass all of the symptoms experienced during such attacks, and their effect on economic adaptability, which would encompass a broad range of effects of these symptoms, to include those described by the Veteran.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for headaches is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Board has found that the applicable criteria contemplate the symptoms of the Veteran's headaches, the only increased rating claims on appeal.  As the Federal Circuit found in Johnson that referral for extraschedular consideration based on the collective impact of multiple disabilities was warranted where the criteria do not contemplate the symptoms, consideration of the collective impact of these or the Veteran's other service connected disabilities is not required in this case.

For the reasons stated above, the Board finds that a 30 percent evaluation, but no higher, more likely approximate the symptomotology of the Veteran's headache disability for the period on appeal.


ORDER

For the period on appeal, entitlement to 30 percent evaluation, but no higher, for headaches is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


